Citation Nr: 1631017	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-12 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Tennessee Valley Health Care System
in Nashville, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of travel expenses incurred for a medical appointment on June 17, 2015.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1972 until January 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 letter by the Department of Veterans Affairs (VA) Health Care System in Nashville, Tennessee, which denied payment of reimbursement for transportation to and from the Veteran's medical appointment on June 17, 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim of entitlement to payment or reimbursement of medical transportation expenses incurred on June 17, 2015, must be remanded for one of two reasons.

The Veteran's electronic file contains a timely notice of disagreement, in October 2015, as well as a substantive appeal (VA Form 9) received in May 2016, with respect to this issue.  The electronic file does not, however, contain a statement of the case.  It is possible a statement of the case was issued by the medical center and simply not scanned into the electronic file.  However, at this point, a statement of the case is not part of the record, and the first possible reason to remand this case would be to provide the Veteran with this document.  Manlincon v. West, 12 Vet. App. 238 (1999).  If, in fact, a statement of the case had not yet been issued, then the Veteran must submit a timely substantive appeal after he receives it, as the May 2016 VA Form 9 was premature.  

If, on the other hand, a statement of the case was issued, and the May 2016 VA Form 9 served to perfect the Veteran's appeal of this issue, then the case must still be remanded to comply with his request for a hearing before the Board.  Although he had a hearing in December 2015, that concerned other claims on appeal, and he still has a right to a hearing on this particular issue.  The hearing did not cover this issue since it was not appealed at that time. 

Accordingly, the case is REMANDED for the following action:

1. If the Veteran was provided a Statement of the Case from the medical center, scan it into his electronic file, and schedule him for a hearing before the Board in accordance with the date his request was received.

2.  If the Veteran was not provided a Statement of the Case on this issue, then issue such, and notify him of his rights and responsibilities in perfecting a timely appeal as to this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L .KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

